DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.  Claim1 has been amended.  Claims 3-4 and 7-8 have been cancelled.  Claims 1-2, 5-6, 9-12 are pending.   Claims 10-11 are withdrawn from consideration as being drawn to a non-elected invention.   Claims 1-2, 5-6, 9 and 12 are discussed in this Office action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 3/17/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The claims are drawn to a nucleic acid detection device, comprising at least one target detection portion and a control detection portion on a solid phase carrier, wherein a first probe that captures a target nucleic acid is immobilized on the target detection portion of the solid phase carrier, wherein a mixture of a second probe that captures a control nucleic acid and a third probe that captures the target nucleic acid is immobilized on the control detection portion of the solid phase carrier, and wherein the first, second, and third probes are each a single-stranded nucleic acid and wherein the nucleic acid detection device is a chromatographic device (see claims 1-2, 5, 6 and 9).
The specification defines at paragraph 
    PNG
    media_image1.png
    281
    349
    media_image1.png
    Greyscale
[0060]: The lateral flow-type device (100) shown in FIG. 1 is configured by successively laminating a sample pad (1) to which a tagged amplification reaction product is to be added, a conjugate pad (2) in which a labeled probe is disposed, a solid phase carrier (3) and an absorbent pad (6), on a base material (110) made of plastic. The solid phase carrier (3) has at least one target detection portion (4) and a control detection portion (5), which are each independently disposed. In one or more embodiments of the present invention, the side of the sample pad is defined as upstream, and the side of the absorbent pad is defined as downstream, for convenience. 

 MPEP 2114 states “[W]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)”.
Therefore, for the purpose of application of prior art, the claims are being given, the broadest reasonable interpretation in light of interpretations noted above.

Claim Rejections - 35 USC § 102
5.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 2, 5-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35. U.S.C. 102(a)(2) as being anticipated by Takahashi et al (US 20140065725, March 2014, 371 (c)(1), (2), (4) Date: August 2013).    
 	Regarding claim 1, 2, 5-9 and 12, Takahashi et al teach a nucleic acid detection device and kit, comprising at least one target detection portion and a control portion, 
    PNG
    media_image2.png
    231
    379
    media_image2.png
    Greyscale
Examples which teaches multiple oligonucleotide probes structure.  See also Figure 6 which teaches an exemplary nucleic acid chromatography device and paragraphs [0085] – [0096]).    Thus, Talahashi meets the limitations of the claims above.
                              
Claim Rejections - 35 USC § 102
8.	Claim(s) 1, 2, 5-6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35 U.S.C. 102(a)(2) as being anticipated by Kong et al (US 20110229887, publication date September 2011, effective filing date December 2009). 	
	

[0010] In another aspect, the invention provides a composition including three nucleic acid probes useful in combination to detect target and control nucleic acids. A first nucleic acid probe includes a ligand and a sequence complementary to a target nucleic acid. A second nucleic acid probe includes the same ligand and a sequence complementary to a different, control nucleic acid. A third nucleic acid probe includes a different ligand and a sequence complementary to the target nucleic acid. Thus, two nucleic acid probes complementary to the target nucleic acid are provided, with different ligands, one of which is also present on a nucleic acid probe having a sequence complementary to a control nucleic acid. Thus, if binding moieties (such as antibodies) to the ligands are used to immobilize the nucleic acid probes at discrete locations (e.g. on discrete substrates or at discrete locations on the same substrate), one location would include nucleic acid probes complementary both to the target nucleic acid and to the control nucleic acid, whereas a 
Conclusion
12.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637